     4:19-cv-03081-MDN Doc # 26 Filed: 02/26/21 Page 1 of 1 - Page ID # 935




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARSHA ANN FREDERICK,

                       Plaintiff,                                   4:19CV3081

        vs.
                                                                   JUDGMENT
ANDREW SAUL, Commissioner of Social
Security,

                       Defendant.

       Pursuant to the memorandum and order entered this date, judgment is entered for the
plaintiff and against the defendant providing that the plaintiff is awarded attorney fees in the
amount of $4,639.80.

       Dated this 26th day of February, 2021.
                                                           BY THE COURT:

                                                           s/ Michael D. Nelson
                                                           United States Magistrate Judge
